Citation Nr: 1710640	
Decision Date: 04/04/17    Archive Date: 04/11/17

DOCKET NO.  10-11 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1974 to July 1976.

The matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The claim was previously remanded by the Board in October 2013 and in May 2016 for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's claim must again be remanded.  Although the Board regrets the delay associated with this additional remand, further development of the record is required before the Board may render a decision.

A review of the record shows that the Veteran was receiving Social Security Administration (SSA) benefits and he had reported in the July 2014 VA examination that he has been receiving SSA income for the past 15 years.  An October 2016 SSA inquiry confirms the Veteran's continued receipt of SSA benefits.  The Veteran's SSA treatment records are not of record.  The Board finds that a remand is necessary to obtain any SSA disability records.  When, as here, VA is put on notice of the existence of potentially relevant SSA records, VA must try and obtain these records before deciding the appeal as part of the duty to assist.  See 38 C.F.R. § 3.159 (c)(2) and (3) (2016); see also Marciniak v. Brown, 10 Vet. App. 198, 204 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the SSA records pertinent to the Veteran's claim for disability benefits, including a copy of any decision and copies of the medical records relied upon concerning that claim.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.

2.  Then, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




